         Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 1 of 8


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant Epic
     Games, Inc.
15
                             UNITED STATES DISTRICT COURT
16
                           NORTHERN DISTRICT OF CALIFORNIA
17
                                       OAKLAND DIVISION
18

19                                                        Case No. 4:20-cv-05640-YGR-TSH
20
       EPIC GAMES, INC.,
21
                        Plaintiff, Counter-defendant, DECLARATION OF M. BRENT
                                                      BYARS IN SUPPORT OF EPIC
22                           v.                       GAMES, INC.’S
       APPLE INC.,                                    ADMINISTRATIVE MOTION TO
23                                                    SEAL PORTIONS OF ITS EXPERT
                        Defendant, Counterclaimant. WRITTEN DIRECT
24                                                    EXAMINATIONS
25                                                        Judge: Hon. Yvonne Gonzalez Rogers
26

27

28
      DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
      MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                         Case No.: 4:20-cv-05640-YGR-TSH
           Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 2 of 8


 1          I, M. Brent Byars, declare as follows:

 2          1.        I am a Senior Attorney at Cravath, Swaine & Moore LLP, counsel to Epic

 3   Games, Inc. (“Epic”) in the above-captioned actions. I am admitted to appear before this Court

 4   pro hac vice.

 5          2.        I submit this declaration pursuant to Civil Local Rule 79-5. The contents of this

 6   declaration are based on my personal knowledge.

 7          3.        Epic’s Expert Written Direct Examinations contain materials that Apple or third

 8   parties have designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL pursuant to the

 9   Protective Order entered in this Court. Epic is serving its Motion and Declaration on the

10   affected third parties pursuant to Civil Local Rule 79-5(e). The following Table shows each
11   affected third party and the corresponding portion of written direct testimony that may contain
12   information provided by each party.
13                       Expert Written Direct
                                                                              Affected Party
                     Paragraph or Footnote Number
14                         Barnes Opening 2                                        Apple
15                          Barnes Opening 4                                       Apple
16                          Barnes Opening 5                                       Apple
17
                            Barnes Opening 6                                       Apple
18
                            Barnes Opening 7                                       Apple
19
                            Barnes Opening 8                                       Apple
20
                            Barnes Opening 9                                       Apple
21
                           Barnes Opening 10                                       Apple
22
                           Barnes Opening 11                                       Apple
23
                           Barnes Opening 12                                       Apple
24
                           Barnes Opening 13                                       Apple
25
                           Barnes Opening 14                                       Apple
26
                          Barnes Opening FN1                                       Apple
27

28                                         -2-
        DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
        MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                           Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 3 of 8


 1                Barnes Opening 15                          Apple
 2                Barnes Opening 16                          Apple
 3                Barnes Opening 17                          Apple
 4                Barnes Opening 18                          Apple
 5                Barnes Opening 19                          Apple
 6                Barnes Opening 20                          Apple
 7                Barnes Opening 21                          Apple
 8                Barnes Opening 25                          Apple
 9                Barnes Opening 27                          Apple
10                Evans Opening 43                           IDC
11                Evans Opening FN3                       Apple, IDC
12                Evans Opening 51                         Samsung
13
                  Evans Opening FN5                        Samsung
14
                  Evans Opening 53                         App Annie
15
                  Evans Opening 74                           IDC
16
                  Evans Opening 79                           IDC
17
                  Evans Opening 80                         App Annie
18
                  Evans Opening 81                           IDC
19
                  Evans Opening 88                          Google
20
                 Evans Opening FN27                         Google
21
                  Evans Opening 107                        Microsoft
22
                  Evans Opening 141                          Apple
23
                  Evans Opening 149                          Apple
24
                 Evans Opening FN46                          Apple
25
                Evans Opening Table 3                        Apple
26
                  Evans Opening 153                          Apple
27

28                                      -3-
     DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
     MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                        Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 4 of 8


 1               Evans Opening FN47                          Apple
 2               Evans Opening FN48                          Apple
 3               Evans Opening FN49                          Apple
 4               Evans Opening FN50                          Apple
 5              Evans Opening Figure 2                       Apple
 6                Evans Opening 154                          Apple
 7               Evans Opening FN51                          Apple
 8               Evans Opening FN52                          Apple
 9                Evans Opening 172                          Valve
10                Evans Opening 173                          Valve
11               Evans Opening FN65                          Valve
12                Evans Opening 177                        Microsoft
13
                  Evans Opening 177                          Valve
14
                  Evans Opening 182                          Apple
15
                  Evans Opening 183                          Apple
16
                  Evans Opening 184                          Apple
17
                 Evans Opening FN74                          Apple
18
                Evans Opening Figure 3                       Apple
19
                  Evans Opening 188                          Apple
20
                Evans Opening Table 7                        Apple
21
                  Evans Opening 189                          Apple
22
                 Evans Opening FN77                          Apple
23
                Evans Opening Figure 4                       Apple
24
                 Evans Opening FN105                         Apple
25
                  Evans Opening 229                          Apple
26
                Evans Opening Figure 5                       Apple
27

28                                      -4-
     DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
     MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                        Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 5 of 8


 1               Evans Opening FN108                         Apple
 2                Evans Opening 241                          Match
 3                Evans Opening 242                        Microsoft
 4                Evans Opening 270                          Apple
 5              Evans Opening Table 8                   Apple, App Annie
 6                Evans Opening 288                          Apple
 7                Evans Opening 295                          Apple
 8               Evans Opening FN126                         Apple
 9                 Rossi Opening 49                          Apple
10                 Cragg Rebuttal 9                         Spotify
11                 Cragg Rebuttal 56                         Apple
12              Cragg Rebuttal Figure 4                      Apple
13
                   Cragg Rebuttal 57                         Apple
14
                   Cragg Rebuttal 65                        Spotify
15
                   Cragg Rebuttal 69                        Spotify
16
                   Cragg Rebuttal 70                        Spotify
17
                Cragg Rebuttal Figure 8                     Spotify
18
                   Cragg Rebuttal 71                        Spotify
19
                 Cragg Rebuttal FN10                        Spotify
20
                   Cragg Rebuttal 94                         Apple
21
                Cragg Rebuttal Figure 18                     Apple
22
                   Cragg Rebuttal 95                    Apple, App Annie
23
                Cragg Rebuttal Figure 19                   App Annie
24
                   Cragg Rebuttal 99                         Apple
25
                Cragg Rebuttal Figure 21                     Apple
26
                  Cragg Rebuttal 100                         Apple
27

28                                      -5-
     DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
     MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                        Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 6 of 8


 1              Cragg Rebuttal Figure 22                     Apple
 2                Cragg Rebuttal 102                         Apple
 3              Cragg Rebuttal Figure 23                     Apple
 4                Cragg Rebuttal 103                         Apple
 5              Cragg Rebuttal Figure 24                     Apple
 6                Cragg Rebuttal 105                         Apple
 7              Cragg Rebuttal Figure 25                     Apple
 8          Evans Rebuttal Table of Contents                 Apple
 9                 Evans Rebuttal 2                          Apple
10               Evans Rebuttal FN11                       Samsung
11                 Evans Rebuttal 34                     Apple, Google
12               Evans Rebuttal FN34                        Google
13
                 Evans Rebuttal FN 38                        Apple
14
                   Evans Rebuttal 36                         Apple
15
                   Evans Rebuttal 40                         Apple
16
                   Evans Rebuttal 42                         Apple
17
                   Evans Rebuttal 43                         Apple
18
                   Evans Rebuttal 44                         Apple
19
                   Evans Rebuttal 45                         Apple
20
                 Evans Rebuttal FN50                         Apple
21
                 Evans Rebuttal FN52                         Apple
22
                 Evans Rebuttal FN54                         Apple
23
                   Evans Rebuttal 46                         Apple
24
                   Evans Rebuttal 47                         Apple
25
                   Evans Rebuttal 49                         Apple
26
                 Evans Rebuttal FN58                         Apple
27

28                                      -6-
     DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
     MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                        Case No.: 4:20-cv-05640-YGR-TSH
           Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 7 of 8


 1                       Evans Rebuttal FN59                                      Apple
 2                         Evans Rebuttal 52                                       Valve
 3                       Evans Rebuttal FN65                                       Valve
 4                         Evans Rebuttal 64                                      Apple
 5                         Evans Rebuttal 71                                      Apple
 6                         Evans Rebuttal 74                                      Apple
 7                          Lee Rebuttal 35                                       Apple
 8                        Lee Rebuttal FN18                                       Apple
 9                          Lee Rebuttal 63                                       Apple
10                        Lee Rebuttal FN30                                       Apple
11                          Lee Rebuttal 67                                       Apple
12                          Lee Rebuttal 68                                       Apple
13
                          Lee Rebuttal FN37                                       Apple
14
                          Lee Rebuttal FN38                                       Apple
15
                          Lee Rebuttal FN39                                       Apple
16
                            Lee Rebuttal 99                                       Apple
17
                          Lee Rebuttal FN76                                       Apple
18
                           Lee Rebuttal 119                                       Apple
19
                          Lee Rebuttal FN89                                       Apple
20
                        Mathiowetz Rebuttal 12                                    Apple
21
                        Mathiowetz Rebuttal 70                                    Apple
22
                        Mathiowetz Rebuttal 71                                    Apple
23

24
            4.      Epic will provide prompt notice to any third parties who may have
25
     confidentiality interests in information provisionally sealed in its Expert Written Direct
26

27

28                                         -7-
        DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
        MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                           Case No.: 4:20-cv-05640-YGR-TSH
           Case 4:20-cv-05640-YGR Document 509-2 Filed 04/28/21 Page 8 of 8


 1   Testimonies so that those third parties may determine whether to request sealing of such

 2   information by the Court.

 3

 4          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

 5   true and correct and that I executed this declaration on April 27, 2021 in Oakland, California.

 6

 7

 8                                                     /s/ M. Brent Byars
                                                       M. Brent Byars
 9

10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -8-
        DECLARATION OF M. BRENT BYARS IN SUPPORT OF EPIC’S ADMINISTRATIVE
        MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT EXAMINATIONS
                           Case No.: 4:20-cv-05640-YGR-TSH
